    Case 1:20-cv-07820-RMB Document 7 Filed 10/27/20 Page 1 of 4 PageID: 265



NOT FOR PUBLICATION

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY

                                     :
NASIR SALAAM,                        :
                                     :     Civ. No. 20-7820 (RMB)
                   Petitioner,       :
                                     :
              v.                     :     MEMORANDUM AND ORDER
                                     :
JAMES SLAUGHTER,                     :
and THE ATTORNEY GENERAL             :
OF THE STATE OF NEW JERSEY,          :
                                     :
                   Respondents.      :
                                     :

       This matter comes before the Court upon Petitioner’s petition

for writ of habeas corpus under 28 U.S.C. § 2254 (Pet., Dkt. No.

1), his motion to appoint counsel (Mot. to Appoint Counsel, Dkt.

No. 2) and his motion for a stay and abeyance of his petition (Mot.

for Stay and Abeyance, Dkt. No. 3).

       Before a district court can grant a stay of a mixed petition 1

under    28   U.S.C.   §   2254,   the   court   must   determine   that   the

petitioner had good cause for failing to exhaust his claims in

state court prior to bringing his habeas petition, and that his

unexhausted claims are not plainly meritless. Rhines v. Weber, 544

U.S. 269, 277 (2005).


1 A mixed petition is a petition under 28 U.S.C. § 2254 that raises
exhausted and unexhausted claims. Rose v. Lundy, 455 U.S. 509,
510 (1982). A district court must dismiss a mixed petition. Id.
at 522.
 Case 1:20-cv-07820-RMB Document 7 Filed 10/27/20 Page 2 of 4 PageID: 266



      Petitioner has exhausted all claims, with the exception of

his pending motion to correct an illegal sentence, which raises

federal constitutional issues. (Mot. for Stay and Abeyance, Dkt.

No. 3 at 48.) Petitioner asserts that 299 days remained on his

one-year habeas statute of limitations when he simultaneously

filed his habeas petition in this Court and his motion to correct

illegal sentence in state court. (Id. at 49-50.) Even on the “fast

track,” Petitioner claims that the statute of limitations may

expire on his habeas claim before he can exhaust his motion to

correct illegal sentence, and it is unclear whether the motion to

correct illegal sentence tolled the habeas statute of limitations.

(Id.) Petitioner has shown good cause for failing to exhaust prior

to filing his habeas petition.

      The Court has reviewed the unexhausted claims and finds they

are   not   plainly   without   merit       on   the   face   of   the   petition.

Petitioner must reopen this action, in writing to the Court, within

30 days of the state court decision exhausting his motion to

correct illegal sentence. See Rhines, 544 U.S. at 278 (“district

courts should place reasonable time limits on a petitioner's trip

to state court and back.”)

      For these reasons, the Court grants Petitioner’s motion for

a stay and abeyance of his petition for writ of habeas corpus under

28 U.S.C. § 2254. Petitioner’s motion for appointment of counsel

is premature and will be dismissed without prejudice. If Petitioner

                                        2
    Case 1:20-cv-07820-RMB Document 7 Filed 10/27/20 Page 3 of 4 PageID: 267



seeks appointment of counsel upon reopening this matter, he will

be    required    to   show   why   the       interests   of   justice   require

appointment of counsel under 18 U.S.C. § 3006A. 2

       IT IS therefore on this 27th day of October 2020,

       ORDERED that Petitioner’s motion for a stay and abeyance of

his petition for writ of habeas corpus under 28 U.S.C. § 2254 (Dkt.

No. 3) is GRANTED; and it is further

       ORDERED that Petitioner’s motion for appointment of counsel

(Dkt. No. 2) is DENIED without prejudice; and it is further



2 See Reese v. Fulcomer, 946 F.2d 247, 263–64 (3d Cir. 1991)
(superseded by statute on other grounds):

Any person seeking relief under § 2254 may be granted counsel,
however, “whenever the United States magistrate or the court
determines that the interests of justice so require and such person
is financially unable to obtain representation.” 18 U.S.C. §
3006A(g) (1988) (“Discretionary appointments”). Under these
guidelines, the district court must first decide if the petitioner
has presented a nonfrivolous claim and if the appointment of
counsel will benefit the petitioner and the court. Factors
influencing a court's decision include the complexity of the
factual and legal issues in the case, as well as the pro se
petitioner's ability to investigate facts and present claims.
Battle v. Armontrout, 902 F.2d 701, 702 (8th Cir.1990). Courts
have held, for example, that there was no abuse of a district
court's discretion in failing to appoint counsel when no
evidentiary hearing was required and the issues in the case had
been narrowed, see Terrovona v. Kincheloe, 912 F.2d 1176, 1177
(9th Cir.1990), cert. denied, 499 U.S. 979, 111 S.Ct. 1631, 113
L.Ed.2d 726 (1991), or the issues were “straightforward and capable
of resolution on the record,” Ferguson v. Jones, 905 F.2d 211, 214
(8th Cir.1990), or the petitioner had “a good understanding of the
issues and the ability to present forcefully and coherently his
contentions.” La Mere v. Risley, 827 F.2d 622, 626 (9th Cir.1987).



                                          3
 Case 1:20-cv-07820-RMB Document 7 Filed 10/27/20 Page 4 of 4 PageID: 268



     ORDERED that the Clerk shall stay this case; and it is further

     ORDERED that Petitioner shall reopen this case within thirty

days of exhaustion of his state remedies; and it is further

     ORDERED that the Clerk shall serve a copy of this Order on

Petitioner by regular U.S. mail.



                                  s/Renée Marie Bumb
                                  RENÉE MARIE BUMB
                                  United States District Judge




                                    4
